ORDER

PER CURIAM.
Upon review of Donald G. Jackman, Jr.’s recently-docketed notice of appeal, we consider whether the appeal should be dismissed.
On January 8, 2007, Jackman filed an appeal seeking review of the decision of the United States District Court for the Western District of Pennsylvania denying his motion to transfer his criminal case to the United States Court of Federal Claims in United States v. Jackman, No. 04-CV-1098/00-CR-72. That appeal was docketed in this court as 2007-1140. The court dismissed that appeal for lack of jurisdiction on March 1, 2007.
The instant appeal, 2007-1248, was also filed in the district court on January 8, 2007 and seeks review of the same transfer order. We lack jurisdiction over this appeal for the same reason we lacked jurisdiction in 2007-1140.
Accordingly,
IT IS ORDERED THAT:
(1) The appeal is dismissed.
(2) Each side shall bear its own costs.